Broyles, C. J.
1. “ The offense charged in the Renal Code, § 110, is complete if it be shown that the accused fraudulently decoyed or enticed away a child under the age of eighteeen years, against the will of both his parents and without the consent of either of such parents, even though it be not shown that the accused either forcibly or maliciously did lead, take, or carry away the child in question. It is sufficient, to authorize conviction of this offense, if it be shown that the child in question was decoyed or enticed away from parental control without the consent of the parent.” Arrington v. State, 3 Ga. App. *50130 (2) (59 S. E. 207). If there be any conflict between this ruling and the decision in Hendon v. State, 10 Ga. App. 78 (72 S. E. 522), the older adjudication must be followed.
Decided July 15, 1920.
Indictment for kidnapping; from Gordon superior court — Judge Tarver. April 17, 1920.
F. A. Cantrell, M. B. Eubanks, for plaintiff in error.
J. M. Lang, solicitor-general, contra.
2. The evidence, together with the legal inferences and deductions arising therefrom, authorized the jury to find that the defendant and another person conspired together to fraudulently decoy or entice away a girl under the age of eighteen years from her parents without their consent, in violation of section 110 of the Penal Code (1910), and that subsequently this conspiracy was actually carried out. Under the well-settled rule that where two or more persons enter into a conspiracy to do an unlawful thing, the act of any one of the conspirators, in furthering the conspiracy, is the act of all of the conspirators, the defendant’s conviction in this case was authorized.
4. None of the special grounds of the motion for a new trial, when considered in the light of the facts of the case, shows cause .for a reversal of the judgment below.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.